

115 S3682 IS: To require the appropriate Federal banking agencies to recognize the exposure-reducing nature of client margin for cleared derivatives.
U.S. Senate
2018-11-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3682IN THE SENATE OF THE UNITED STATESNovember 29, 2018Mr. Perdue introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo require the appropriate Federal banking agencies to recognize the exposure-reducing nature of
			 client margin for cleared derivatives.
	
		1.Treatment of client margin
 (a)Treatment of client margin for insured depository institutionsSection 18(n) of the Federal Deposit Insurance Act (12 U.S.C. 1828(n)) is amended— (1)by striking No appropriate and inserting the following:
					
 (1)Unidentified intangible assetsNo appropriate; and (2)by adding at the end the following:
					
 (2)Treatment of client marginFor purposes of any leverage-based capital rule, guideline, standard, or requirement promulgated, prescribed, or imposed by any appropriate Federal banking agency on insured depository institutions, the amount of any initial margin provided by a client of an insured depository institution with respect to a centrally cleared derivative obligation shall be deducted from the amount of any leverage exposure arising from the insured depository institution’s guarantee of the client’s derivative obligation to the central counterparty..
 (b)Treatment of client margin for bank holding companiesSection 5(c)(3) of the Bank Holding Company Act of 1956 (12 U.S.C. 1844(c)(3)) is amended— (1)by adding at the end the following:
					
 (D)Treatment of client marginFor purposes of any leverage-based capital rule, guideline, standard, or requirement promulgated, prescribed, or imposed by the Board on bank holding companies, the amount of any initial margin provided by a client of a bank holding company or affiliate thereof with respect to a centrally cleared derivative obligation shall be deducted from the amount of any leverage exposure arising from the guarantee by the bank holding company or affiliate thereof of the client’s derivative obligation to the central counterparty..
 (c)Treatment of client margin for savings and loan holding companiesSection 10(g)(1) of the Home Owners’ Loan Act (12 U.S.C. 1467a(g)(1)) is amended— (1)by striking The Board and inserting the following:
					
 (A)Regulations and ordersThe Board; and (2)by adding at the end the following:
					
 (B)Treatment of client marginFor purposes of any leverage-based capital rule, guideline, standard, or requirement promulgated, prescribed, or imposed by the Board on savings and loan holding companies, the amount of any initial margin provided by a client of a savings and loan holding company or affiliate thereof with respect to a centrally cleared derivative obligation shall be deducted from the amount of any leverage exposure arising from the guarantee by the savings and loan holding company or affiliate thereof of the client’s derivative obligation to the central counterparty..
 (d)Amendments to leverage-Based capital regulationsNot later than the end of the 3-month period beginning on the date of the enactment of this Act, the Federal Deposit Insurance Corporation, the Board of Governors of the Federal Reserve System, and the Comptroller of the Currency shall amend their rules to implement the amendments made by this Act.